     Case: 1:19-cv-01983 Document #: 12 Filed: 04/18/19 Page 1 of 3 PageID #:22



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 JOUREY NEWELL and JAMES
 EVERETT SHELTON,

          Plaintiffs,
                                                   Case No. 1:19-cv-01983
    v.
                                                   Honorable Andrea R. Wood
 GOHEALTH, LLC,
                                                   Jury Trial Demanded
          Defendant.


                           DEFENDANT’S UNCONTESTED MOTION
                        TO DEFER RESPONSIVE PLEADING DEADLINE

         Defendant GoHealth, LLC (“GoHealth”) respectfully moves for an order extending by 28

days the deadline for it to file a responsive pleading or motion under Fed. R. Civ. P. 12.

GoHealth requests this uncontested extension, its first, in order to allow it to investigate and

respond to the Class Action Complaint (Doc. 1). GoHealth states as follows in further support of

this Motion:

         1.      Plaintiffs commenced this action on March 22, 2019, with the filing of their Class

Action Complaint. Doc. 1.

         2.      GoHealth was served with the Class Action Complaint on April 4, 2019. Doc. 8.

Absent an extension, the present deadline for GoHealth’s responsive pleading or motion is April

25, 2019.

         3.      GoHealth requests a short 28-day extension in order to investigate the factual

allegations, to prepare a responsive pleading or motion, and to prepare for discovery, including

participation in the Court’s Mandatory Initial Discovery Program. See Doc. 6. A short extension
     Case: 1:19-cv-01983 Document #: 12 Filed: 04/18/19 Page 2 of 3 PageID #:23



is particularly appropriate in this case where the Class Action Complaint asserts violations of the

Telephone Consumer Protection Act (“TCPA”), but does not identify the complete phone

numbers allegedly called in violation of its provisions.

       4.      This is the first request by GoHealth to defer the deadline for its responsive

pleading. Counsel for plaintiffs has indicated that they do not oppose GoHealth’s Motion.

       WHEREFORE, for the reasons set forth above, GoHealth respectfully requests that the

Court enter an order deferring the deadline for it to file a pleading or motion under Fed. R. Civ.

P. 12 responsive to the Class Action Complaint by 28 days, or by May 23, 2019.




Date: April 18, 2019                                  GOHEALTH, LLC


                                                      By: /s/ Tomas M. Thompson
                                                             One of its attorneys

                                                             Martin W. Jaszczuk
                                                             Tomas M. Thompson
                                                             Seth H. Corthell
                                                             JASZCZUK P.C.
                                                             311 S. Wacker Dr., Suite 3200
                                                             Chicago, Illinois 60606
                                                             Telephone: 312-442-0509
                                                             mjaszczuk@jaszczuk.com
                                                             tthompson@jaszczuk.com
                                                             scorthell@jaszczuk.com

                                                             Attorneys for Defendant




                                                 2
     Case: 1:19-cv-01983 Document #: 12 Filed: 04/18/19 Page 3 of 3 PageID #:24



                                CERTIFICATE OF SERVICE

       I, Tomas M. Thompson, an attorney, certify that I caused the foregoing DEFENDANT’S
UNCONTESTED MOTION TO DEFER RESPONSIVE PLEADING DEADLINE to be served
upon all persons and entities registered and authorized to receive such service through the court
Case Management / Electronic Case Files (CM/ECF) system on this April 18, 2019.


                                                           /s/ Tomas M. Thompson




                                               3
